This is an automatic appeal under the Act of June 24, 1943, see section 382 (1) et seq., Title 15, Pocket Part, Code of 1940.
The trial appears to have been conducted in an orderly manner, with no illegal evidence offered and with no display of prejudicial occurrences at any time so far as appears from the record, and no suggestion has been made of any such incidents. We are mindful of our duty under section 382(10), Title 15, supra.
There was ample evidence of the death of the boy, his dead body was found in the river. The circumstances clearly supported an inference that he was forceably drowned.
The confessions of defendant made soon afterwards were without any third-degree methods or mob violence or other cause of fear or force. They appear to have been voluntary in every respect. One was accompanied with a voluntary trip to the scene in which he pointed out the whole progress of the incident and every detail, which was corroborated by the physical facts, and all were consistent with his statement of the occurrence.
Defendant was represented by competent counsel appointed by the court, with nothing unfair or prejudicial in the manner and conduct of the trial, and with all rights duly protected and carefully preserved.
The judgment must therefore be affirmed. The date of his execution having now passed, this Court fixes Friday, August 12, 1949, as the date on which he shall be executed as adjudged by the trial court.
Affirmed.
BROWN, LIVINGSTON, LAWSON, SIMPSON and STAKELY, JJ., concur.